DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 Claim Amendment
	Claims 2-7 are cancelled and claims 1 and 8-13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is confusing because it recites “the at least one organic layer is a hole transporting layer,” essentially equating plurality to singularity and implying an OLED absent of a light-emitting layer. Perhaps, the verb “is” should be replaced by “comprises”. (In that case, the claim should also be amended to specify that the HTL comprises the compound of claim 1, if that is 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170037135A to Lee et al.
Relevant teachings by Lee et al. were discussed in the Office action dated 9/13/2021. Another example of the TADF compound disclosed by Lee et al. is the following

    PNG
    media_image1.png
    185
    224
    media_image1.png
    Greyscale

(bottom of page 9). This compound differs from the claimed compound (1-1b) in that it has two –CN groups whereas the claimed compound has only one R13 group. However, as Lee et al. teaches that the compound can have one –CN group instead of two, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the teachings by Lee et al. by preparing and using such compound as

    PNG
    media_image2.png
    185
    224
    media_image2.png
    Greyscale

and expecting a similar TADF property. The features of claims 8-9 and 11-12 are disclosed on page 5 of the translation. It is noted that Lee et al. teaches a use of the compound in the hole transport layer. Lee et al. also teaches that the electron transport layer functions as a hole blocking layer. Analogously, the hole transport layer functions as an electron blocking layer. In other words, the compound can be used in the electron blocking layer. Claim 10 is therefore unpatentable. Regarding claim 13, Lee et al. provides an example of an OLED in the configuration of substrate(110) / anode(120) / HIL(13) / HTL(140) / buffer layer (141) / light emitting auxiliary layer (151) / EML(150) / ETL(160) / EIL(170) /cathode (180). The buffer layer is in essence an electron blocking layer, which functions as a second hole transport layer.
Response to Arguments
	(See the advisory action dated 12/17/2021.)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762